Citation Nr: 0821673	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-26 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for the purpose of VA benefits.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  He died in January 2004.  The appellant is 
seeking to establish her status as the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran died in January 2004.

2.  The veteran and the appellant were legally married in 
November 1987.  

3.  The appellant left the veteran in December 1988.  She 
left because of the veteran's alcohol abuse and behavior 
associated with his drinking.

4.  The veteran and the appellant were never divorced.

5.  The appellant was not materially at fault for the 
separation.  The separation was the result of the veteran's 
misconduct.


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving 
spouse of the veteran for the purpose of receiving VA 
benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. 
§§ 3.50, 3.52, 3.53 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from September 1966 to 
September 1968.  Records from a private psychiatric facility, 
for the period from February 1980 to March 1980, reported 
that the veteran had a history of poly drug abuse, to include 
alcohol.  VA records for the period from May 1980 to June 
1980 reflect that the veteran was treated for habitual 
excessive drinking.  Additional VA records, for the years 
1983 and 1984, showed continued treatment for alcohol 
dependence.  

The veteran submitted a claim for entitlement to nonservice-
connected disability pension benefits in January 1984.  He 
reported that he was divorced with a daughter living with 
someone else.  He listed his mother as his nearest relative.  
The veteran was granted entitlement to the pension benefits 
in June 1984.  

The veteran submitted documentation to add the appellant, and 
two children, to his pension award in November 1987.  He 
reported his divorce from his first wife as taking place in 
1972.  He reported that the appellant had two prior marriages 
and was divorced in August 1975 and in April 1986.  The 
veteran included a copy of his marriage license that showed 
his marriage to the appellant on November [redacted], 1987.  

The veteran included a copy of the divorce decree for his 
divorce that was listed as filed in April 1974.  He also 
included a copy of the appellant's divorce decree from April 
1986.  There was no decree for the divorce of 1975.  The 
birth certificates for the appellant's two children were also 
submitted.

The RO issued a letter to advise the veteran that his wife, 
the appellant, and the two children were added to his award 
in February 1988.

Associated with the claims folder is a letter from the 
appellant to the RO that was received in January 1989.  She 
advised that she, and her children, had moved out of the 
veteran's house on December 4, 1988.  The appellant further 
advised that she wanted to be removed from the veteran's VA 
benefits.  She said she had gone to work and included copies 
of pay stubs for periods in December 1988 and January 1989.  
Finally, the appellant said she was planning to divorce the 
veteran as soon as she could afford it.

The RO wrote to the veteran to acknowledge the separation in 
March 1989.  He was told his award would be adjusted based on 
the reported date of separation of December 4, 1988.  He was 
given an opportunity to show that he continued to provide 
support to the appellant and her children.  The veteran did 
not respond to the RO.  His payments were reduced and notice 
provided in June 1989.  

The veteran was granted service connection for post-traumatic 
stress disorder in December 1998.  He was given a 100 percent 
disability rating from September 10, 1997.  He was paid as a 
single veteran.

VA medical records show that the veteran continued to receive 
treatment for alcohol dependence and abuse through the years.  
The last medical records were dated in 1998.  Records from 
1997 show that the veteran was living with his mother.

The RO contacted the veteran's mother in October 2000 in 
attempt to locate the veteran for a VA examination.  She 
reported that his daughter had taken him somewhere.  She was 
informed that the veteran's disability compensation may be 
suspended if he did not report for an examination.

The veteran was afforded a VA examination in November 2000.  
The veteran was brought to the examination by his daughter.  
He also reported having contact with his mother and a 
brother.  

The veteran's mother submitted a claim for entitlement to 
burial benefits in April 2004.  She provided a copy of a 
certificate of death for the veteran that reported his death 
in January 2004.  The certificate of death listed the veteran 
as divorced, with the information provided by the veteran's 
brother.  She also indicated on her claim's form that she 
believed the veteran's death was due to service.

The appellant submitted her claim for entitlement to 
Dependency and Indemnification Compensation (DIC) in April 
2004.  She reported that she and the veteran were never 
legally separated.  She also said that they were never 
divorced as reported on the certificate of death.  She 
reported she had never remarried.  Finally, she said she left 
the veteran because he was selling everything to buy alcohol.  

The RO wrote to the appellant and asked that she provide 
information regarding her marriage to the veteran, to include 
evidence regarding why she did not cohabitate continuously 
with the veteran from the time of their marriage until his 
death, in May 2004.

Associated with the claims folder is a Report of Contact 
regarding a telephone conversation with the veteran's brother 
in May 2003 [sic].  The brother reported that the veteran and 
the appellant separated in 1988.  The veteran was living with 
his daughter at the time of his death.

The appellant provided statements and evidence in response to 
the RO's letter of May 2004 that same month.  She listed the 
addresses where she and the veteran lived after their 
marriage.  She said after two or three months of marriage, 
the veteran began drinking and she moved out for about a 
week.  He pawned items from the house.  She came back and 
they lived together for several more months.  She explained 
that they were in the process of purchasing a home, and 
painting it prior to moving in, when he went on a drinking 
binge.  She said he sold the washer and dryer from the house 
and other items to get money to buy alcohol.  She eventually 
moved back into her old apartment building with her children.  
She said she had no choice in leaving the veteran.  She had 
to take care of her children.  

The appellant submitted statements from two individuals that 
knew her and the veteran during their marriage.  One was a 
friend and the other her sister.  The statements supported 
the appellant's history of living with the veteran at the 
several addresses provided.  They also supported the 
appellant's statement for why she had to move out.

The RO denied the mother's DIC claim in August 2004.  It was 
determined that the veteran's death was not related to 
service.  Notice was provided that same month.  There is no 
evidence of record that she disagreed with the decision or 
that she has attempted to pursue any other claim for 
benefits.  The Board notes that she was originally denied 
entitlement to nonservice-connected burial benefits in May 
2004.  However, the benefits were later granted in June 2004.

The RO denied the appellant's claim by way of an 
administrative decision in august 2004.  The RO determined 
that the appellant had a valid marriage with the veteran.  
However, the RO also determined that she did not continuously 
cohabitated with him from the date of their marriage until 
the date of his death.  The RO held that she was partially at 
fault in the separation, as they were separated for 15 years 
prior to his death, and there was no indication that they 
were attempting to reconcile.

The appellant submitted additional argument and evidence in 
August 2004.  She said that she and the veteran never 
divorced.  They stayed in touch but that they could not stay 
together because of his abusive ways.  She included a copy of 
a criminal records check for the veteran from the sheriff's 
office of Montgomery County, Tennessee.  The records 
documented arrests of the veteran from 1971 to 1998.  There 
were many alcohol-related arrests, both before and after her 
marriage to the veteran.  

The veteran's mother submitted a statement in August 2004.  
She included a copy of the veteran's and appellant's marriage 
license that showed their marriage in November 1987.  She 
also said that they separated in November 1988 and stopped 
living as man and wife.  She also said this information was 
given to VA in December 1988.  Finally, she said there was no 
contact from the appellant until the death of the veteran in 
January 2004.

The appellant submitted two more lay statements from others 
in support of her claim in March 2006.  One person had 
previously attested to the relationship between the veteran 
and the appellant.  The second individual reported on how she 
had encountered the veteran one day.  He had asked about the 
appellant and stated that he still loved her.  He said he 
would go back to her if he could get help with his drinking.  
The veteran also said that he did not want a divorce.  The 
individual also said that the appellant and her children 
stayed with her for two weeks once on one occasion when the 
veteran was on a drinking spree.  Afterwards, the appellant 
returned to the veteran.  A third person noted how the 
veteran would go off drinking for days.  The fourth statement 
was from the appellant's son.  He said the veteran was a good 
step-dad to him but if he ever had any alcohol he could not 
stop drinking.  He said his mother and the veteran separated 
several times but always got back together and tried to make 
things work.

The appellant testified at hearing at the RO in March 2006.  
She said that she and the veteran had a good life when he was 
not drinking.  However, once he had the first drink, he would 
not stop drinking until he could not drink anymore.  His 
drinking sprees could last up to two weeks.  She said he 
would sell the furniture from their house to pay for alcohol.  
Money was tight.  She said she felt the veteran's actions 
were having a negative effect on her son.  

In regard to the separation she said they had been working on 
a house to buy.  They had been painting it together.  The 
veteran started to drink and they had words.  She left.  When 
she returned he had sold the washer and other furniture from 
their home.  The veteran was still drinking and she did not 
know of his whereabouts.  They had given their notice on 
their rented house and time had run out.  She eventually 
moved back into low-income housing on her own.  She took a 
job to earn what money she could.  After she left the veteran 
did not check on her or her children.  He did not provide any 
means of financial support.  She said she thought he would 
contact her and they might get back together.  There had been 
previous situations where he had gone on a drinking spree and 
they had gotten back together.  

The appellant testified that she had been receiving child 
support from her children's father when she married the 
veteran.  She gave that up to be put on his VA award at the 
veteran's insistence.  She said that she notified VA about 
her status when she moved out.  She said she was upset when 
she wrote her letter in January 1989.  She felt the letter 
may have come across in a different way than she intended.  
The appellant said she did have the money to divorce the 
veteran but never did.  She said it really was not her intent 
to divorce him.  The appellant further testified that she did 
not make an effort to reunite with the veteran.  She said she 
really did not know where to find him.  The appellant said 
there were no Social Security Administration benefits for her 
to draw on because the veteran had become disabled at such a 
young age.  




II.  Analysis

The term "surviving spouse," except as provided in 
38 C.F.R. § 3.52, means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) (2007), and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50(b) (2007).  
Marriage is defined as a valid marriage under the law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  See 38 U.S.C.A. § 103(c) (West 
2002); 38 C.F.R. § 3.1(j).  

The surviving spouse of a veteran must have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 C.F.R. § 3.50(b)(1) 
(2007).  Finally, a surviving spouse of a veteran must not 
have remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. 
§ 3.50(b)(2).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).  

There is no question regarding the validity of the marriage 
between the veteran and the appellant in November 1987.  
Also, there is no question regarding the fact that the 
veteran and the appellant remained married throughout his 
life.  

The evidence of record shows that the veteran had a long 
history of alcohol abuse.  The treatment records document 
this as early as 1980, with indications of earlier 
involvement.  The treatment records document the same problem 
through 1998.  In addition, the veteran's criminal records 
check documents multiple offenses related to alcohol from 
1971 to 1998.  The evidence clearly establishes the veteran's 
behavioral pattern when on a drinking spree.  

The appellant has provided uncontroverted evidence of her 
leaving the veteran in December 1988.  This has been 
supported by her letter from January 1989, her testimony in 
March 2006, and statements from the veteran's mother and 
brother.  

The appellant has provided evidence of the reason for her 
leaving the veteran as well.  This is also uncontroverted.  
She left because of the veteran's pattern of drinking and 
abusive behavior when he was drinking.  The behavior 
manifested itself in his being gone for periods of time, and 
selling or pawning possessions and/or furniture to obtain 
money to purchase more alcohol.  There was also a negative 
impact on her son.

The appellant has provided supporting lay statements that 
attest to her having several separations from the veteran as 
a result of his drinking but always going back to him prior 
to December 1988.  The statements note that the relationship 
was good during the times the veteran was not drinking.

There is no evidence of record that points to the appellant 
as being at fault at any time for any of the earlier 
separations.  There clearly is no evidence of record to show 
her at fault at the time of the separation in December 1988.  
She has said she could no longer subject her children, 
especially her older son, to conditions surrounding the 
veteran's behavior and drinking.  She moved out, obtained a 
job, supported herself and her children and raised them.  

As provided for in the regulations the statement of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information.  There 
is no contradictory evidence of record in this case.

The appellant has admitted that she did not make a real 
effort to reconcile with the veteran after she moved out in 
December 1988.  However, there is no requirement that she do 
so.  The Board notes that the Veterans Benefits 
Administration (VBA) Adjudication Manual addresses this very 
question.  Specifically, the manual notes that the spouse of 
a deceased veteran that was separated from the veteran due to 
the fault of the veteran has no affirmative obligation to 
attempt to reconcile with the veteran.  As long as the spouse 
is not materially at fault in the separation, the continuous 
cohabitation requirement is met.  See M21-1MR, Part III, 
Subpart iii, 5.E.25.c.  The provision further provides that 
it is irrelevant that the parties lived apart for many years 
prior to the veteran's death, as long as the spouse was not 
at fault for the separation.  Id.  

The Board finds that the manual provision is applicable in 
this case.  The veteran was at fault in the separation.  
There was no fault on the part of the appellant.  She had no 
obligation to attempt to reconcile with the veteran.  

In summary, there was a valid marriage between the veteran 
and the appellant from November 1987.  They were married 
until the time of the veteran's death in January 2004.  The 
appellant did leave the veteran in December 1988; however, 
her leaving was the result of the veteran's misconduct.  
Under the applicable regulations, the veteran and the 
appellant are considered to have continuous cohabitation.  
Thus, the appellant has met the criteria to be recognized as 
the surviving spouse of the veteran for the purpose of VA 
benefits.  To this extent, her claim is granted.  


ORDER

The appellant's claim to be recognized as the veteran's 
surviving spouse for the purposes of VA benefits is granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


